MEMORANDUM DECISION
Pursuant to Ind. Appellate Rule 65(D),
this Memorandum Decision shall not be                                      FILED
regarded as precedent or cited before any                             Jul 17 2019, 10:59 am

court except for the purpose of establishing                               CLERK
the defense of res judicata, collateral                                Indiana Supreme Court
                                                                          Court of Appeals
                                                                            and Tax Court
estoppel, or the law of the case.


ATTORNEY FOR APPELLANT                                   ATTORNEYS FOR APPELLEE
Philip R. Skodinski                                      Curtis T. Hill, Jr.
South Bend, Indiana                                      Attorney General of Indiana
                                                         Courtney Staton
                                                         Deputy Attorney General
                                                         Indianapolis, Indiana



                                           IN THE
    COURT OF APPEALS OF INDIANA

Michael Andrew Chaney,                                   July 17, 2019
Appellant-Defendant,                                     Court of Appeals Case No.
                                                         18A-CR-2792
        v.                                               Appeal from the
                                                         St. Joseph Superior Court
State of Indiana,                                        The Honorable
Appellee-Plaintiff.                                      John M. Marnocha, Judge
                                                         Trial Court Cause No.
                                                         71D02-1802-F1-2



Kirsch, Judge.




Court of Appeals of Indiana | Memorandum Decision 18A-CR-2792| July 17, 2019                   Page 1 of 13
[1]   Michael Andrew Chaney (“Chaney”) appeals his conviction for aggravated

      battery,1 a Level 3 felony, and raises three issues, which we restate as:


                 I.       Whether the State presented sufficient evidence to rebut
                          Chaney’s claim of self-defense;


                 II.      Whether the trial court abused its discretion in allowing
                          testimony about Chaney’s prior possession of a knife; and


                 III.     Whether the trial court abused its discretion in not
                          allowing testimony about why Chaney disliked the victim.


[2]   We affirm.


                                         Facts and Procedural History
[3]   Chaney was acquainted with Isaac Danley (“Isaac”) and Astranah Danley

      (“Astranah”), Isaac’s sister, and often gave them rides. Tr. Vol. II at 75-77; 210-

      11. On January 23, 2018, Izaiah Davis (“Izaiah”) was house sitting for his

      grandmother at her South Bend home (“the home”). Id. at 112, 141, 212-13.

      Astranah, Izaiah’s girlfriend, was also staying with him. Id. at 212-13. Only

      Izaiah and Astranah were allowed in the home. Id. at 113. At some point on

      that date, Isaac and Chaney drove to the home. Id. at 76-77. While they were

      on their way, Isaac saw Chaney wrap the handle of a “foot-long knife” with




      1
          See Ind. Code § 35-42-2-1.5.



      Court of Appeals of Indiana | Memorandum Decision 18A-CR-2792| July 17, 2019    Page 2 of 13
      double-sided tape. Id. at 168. During the drive to the home, Chaney asked

      Isaac to help him attack Izaiah. Id. at 190-91.


[4]   When Chaney and Isaac arrived at the home, Chaney exited the car and

      knocked on the front door. Id. at 77. When Astranah answered the door,

      Chaney asked if he could come inside to use the restroom. Id. at 78. Astranah

      initially hesitated because she was not supposed to allow anyone inside the

      home, but she eventually agreed to let Chaney in the home. Id.


[5]   A short while later, Izaiah was standing in his bedroom when he saw Chaney

      standing in the doorway. Id. at 114-15. Izaiah told Chaney to leave. Id. at 115-

      16. Chaney did not comply with Izaiah’s request; instead, he reached for a

      knife and stabbed Izaiah in the arm. Id. at 116-17. The blade of the knife was

      seven or eight inches long. Id. at 122-23. Izaiah pushed Chaney aside and ran

      from his room toward the kitchen. Id. at 117. Izaiah backed himself between

      the dryer and refrigerator as Chaney approached him. Id. at 83, 118. Chaney

      yelled “you have to die” and stabbed Izaiah again. Id. at 118-20. Izaiah

      grabbed Chaney by his shirt and threw him against a window. Id. at 118.

      Izaiah ran from the kitchen, through the living room, and into the carport. Id.

      at 120. When Izaiah got to the carport, he fell to the ground, and Chaney stood

      over him while brandishing the knife. Id. Izaiah grabbed Chaney, and once it

      appeared that Izaiah had the upper hand, Izaiah told Chaney that he would let

      him go if Chaney agreed to let Izaiah live. Id. Chaney agreed, released Izaiah,

      kicked him in the side, and ran out the door to the car where Isaac was waiting.



      Court of Appeals of Indiana | Memorandum Decision 18A-CR-2792| July 17, 2019   Page 3 of 13
      Id. at 120, 157-58. Izaiah suffered a collapsed lung. Id. at 30. In total, Chaney

      stabbed Izaiah six times. Id. at 122.


[6]   On February 1, 2018, Chaney was arrested. Id. at 199. That same day, he was

      interviewed by South Bend Police Detective Joshua Brooks (“Detective

      Brooks”). Id. at 189. Chaney told Detective Brooks that he “jabbed” at Izaiah

      with a pencil in self-defense. Id. at 193. Detective Brooks also reviewed

      Facebook messages between Chaney and Astranah in which Chaney told

      Astranah that he was not afraid of Izaiah. Id. at 187-88. On February 8, 2018,

      the State charged Chaney with Count I, Level 1 felony attempted murder;

      Count II, Level 3 felony aggravated battery; and Count III, Level 5 felony

      battery with a deadly weapon. Appellant’s App. Vol. II at 11-12. On February

      23, 2018, Chaney filed a notice of self-defense. Id. at 4.


[7]   During the trial, Isaac testified, over Chaney’s objection, that Chaney possessed

      a foot-long knife as he and Chaney drove to the home. Tr. Vol. II at 168.

      Chaney claimed this testimony was not relevant and was prejudicial because it

      was not clear whether the knife that Isaac described was the same knife that

      Chaney used to stab Izaiah. Id. at 164-68. The trial court overruled Chaney’s

      objection, finding that the testimony was relevant because it showed that

      Chaney had access to a knife, and that while the knife that Isaac saw might

      have a “nebulous” connection to the case, Chaney could highlight this tenuous

      connection to the jury through his cross examination of Isaac. Id. at 164-65.

      As to the characteristics of the knife that Chaney used to stab Izaiah, Doctor



      Court of Appeals of Indiana | Memorandum Decision 18A-CR-2792| July 17, 2019   Page 4 of 13
       Scott Thomas (“Dr. Thomas”) testified that the knife used to cause Izaiah’s

       injuries would have to be “significant.” Id. at 34.


[8]    Chaney sought to elicit testimony from Astranah about why Chaney did not

       like Izaiah. Id. at 94. The State objected on relevance grounds, and the trial

       court sustained the objection. Id. at 95. Later, Chaney again tried to elicit the

       same testimony from Astranah “because [Chaney] heard from [Isaac] that

       Izaiah was mistreating Astranah.” Id. at 104-05. The State objected, and the

       trial court sustained the objection, ruling that the testimony Chaney was trying

       to elicit would be based on speculation and hearsay. Id. at 105.


[9]    Chaney testified that he was afraid of Izaiah because of Izaiah’s reputation for

       violence and because Izaiah was “mean and brutal and big and bad.” Id. at

       227. This “heightened [Chaney’s] fear.” Appellant’s Br. at 6. Chaney was also

       afraid of Izaiah because Izaiah was 6 feet 8 inches tall and weighed 300 pounds

       while Chaney was only 5 feet 10 inches tall and weighed only 185 pounds. Tr.

       Vol. II at 222. Chaney also testified that he is right-handed, but during the

       struggle the knife was in his left hand. Id. at 222-25. He also testified that he

       thought he had stabbed Izaiah with a pencil, not a knife: “I thought I grabbed a

       pencil, you know, and I jabbed at him with it. I knew it was something

       cylindrical and I must have picked it up in his bedroom.” Id. at 221.


[10]   During closing arguments, Chaney’s attorney argued that Chaney acted in self-

       defense. Tr. Vol. III at 50-56. The jury rejected that argument and found

       Chaney guilty of Count II, aggravated battery, and Count III, battery with a


       Court of Appeals of Indiana | Memorandum Decision 18A-CR-2792| July 17, 2019   Page 5 of 13
       deadly weapon, while acquitting him of the attempted murder charge (Count I).

       Appellant’s App. Vol. II at 129. The trial court entered judgment of conviction

       only on Count II, aggravated battery. Id. at 129-30. On October 24, 2018, the

       trial court sentenced Chaney to twelve years executed in the Indiana

       Department of Correction. Id. at 130. Chaney now appeals.


                                      Discussion and Decision

              I.      Evidence Sufficient to Rebut Claim of Self-Defense
[11]   Chaney argues that the State failed to present sufficient evidence to rebut his

       claim of self-defense. We review such a challenge the same way we review any

       claim of insufficient evidence. Ervin v. State, 114 N.E.3d 888, 895 (Ind. Ct.

       App. 2018), trans. denied. We neither reweigh the evidence nor judge the

       credibility of the witnesses. Id. We consider only the probative evidence and

       reasonable inferences supporting the fact-finder’s decision. Id. We will affirm a

       conviction if there is substantial evidence of probative value such that a

       reasonable trier of fact could have concluded the defendant was guilty beyond a

       reasonable doubt. Id.


[12]   Indiana’s self-defense statute provides:


               (c) A person is justified in using reasonable force against any
               other person to protect the person or a third person from what
               the person reasonably believes to be the imminent use of
               unlawful force.


       Ind. Code Ann. § 35-41-3-2(c).


       Court of Appeals of Indiana | Memorandum Decision 18A-CR-2792| July 17, 2019   Page 6 of 13
               To prevail on such claims, a defendant must show he: (1) was in
               a place where he had a right to be; (2) did not provoke, instigate,
               or participate willingly in the violence; and (3) had a reasonable
               fear of death or great bodily harm. When a claim of self-defense
               is raised and finds support in the evidence, the State bears the
               burden of negating at least one of the necessary elements.


       Ervin, 114 N.E.3d at 896 (internal citations omitted). An initial aggressor must

       withdraw from the encounter and communicate the intent to do so to the other

       person before he may claim self-defense. Kimbrough v. State, 911 N.E.2d 621,

       635 (Ind. Ct. App. 2009).


[13]   Here, Chaney claims that the State failed to rebut his claim of self-defense. In a

       convoluted argument, Chaney appears to contend that he did not provoke the

       incident because he grabbed the knife with his left hand. Noting that he is right-

       handed, Chaney appears to claim that grabbing the knife with his left hand

       shows that he did not provoke, instigate, or participate willingly in the incident.

       Second, he appears to claim that because he suffered some injuries during the

       incident, he was not at fault.


[14]   Chaney’s argument is unavailing because it impermissibly asks us to reweigh

       the evidence. See Ervin, 114 N.E.2d at 895. The evidence most favorable to the

       judgment shows that Chaney provoked the incident and, therefore, was not

       without fault. Chaney enlisted the aid of Isaac, asking Isaac to help him attack

       Izaiah. Tr. Vol. II at 190-91. Chaney escalated the situation when he entered

       Izaiah’s room unannounced and uninvited. Id. at 114-15. Despite being told to

       leave, Chaney pulled out a knife. Id. at 117. Chaney did not withdraw from

       Court of Appeals of Indiana | Memorandum Decision 18A-CR-2792| July 17, 2019   Page 7 of 13
       the incident but instead worsened the situation by stabbing Izaiah in the arm

       and then chasing Izaiah throughout the home, stabbing him six times overall.

       Id. at 117-22; see Kimbrough, 911 N.E.2d at 635. Thus, in establishing that

       Chaney provoked the incident, the State negated at least one element of

       Chaney’s self-defense claim, so Chaney’s claim that the State failed to rebut his

       self-defense claim must fail.2 See Ervin, 114 N.E.3d at 896.


                     II.      Testimony About Chaney’s Access to Knife
[15]   Chaney argues that the trial court abused its discretion when it allowed Isaac to

       testify that when he and Chaney were driving to the home, Isaac saw Chaney

       wrap the handle of a “foot-long knife” with double-sided tape. Tr. Vol. II at

       168. Chaney claims this testimony was irrelevant because it did not establish

       that this was the same knife Chaney used to stab Izaiah. Chaney argues in the

       alternative that even if Isaac’s testimony was relevant, its prejudicial impact

       outweighed its probative value.




       2
         The State also negated the other two elements of Chaney’s claim of self-defense. First, Chaney was not in a
       place he had the right to be. See Ervin v. State, 114 N.E.3d 888, 896 (Ind. Ct. App. 2018), trans. denied. Only
       Izaiah and Astranah were allowed in the home. Tr. Vol. II at 113. Astranah let Chaney inside but only to use
       the restroom. Id. at 77-78. Once he finished using the restroom, Chaney did not leave. Id. at 80. Once
       Izaiah realized that Chaney was inside the home, Izaiah told him to leave, but Chaney refused. Id. at 115.
       Second, Chaney did not have a reasonable fear of death or great bodily harm. See Ervin, 114 N.E.3d at 896.
       While Izaiah was larger in stature and size than Chaney, he was not wielding a weapon during the incident
       as was Chaney. Tr. Vol. II at 121, 135. Izaiah tried to evade Chaney by running from his bedroom to the
       kitchen as Chaney was yelling, “you have to die.” Id. at 82, 113, 117, 118, 120. Chaney’s purported fear of
       Izaiah was not reasonable. See Ervin, 114 N.E.3d at 896.



       Court of Appeals of Indiana | Memorandum Decision 18A-CR-2792| July 17, 2019                      Page 8 of 13
[16]   We review evidentiary rulings for an abuse of discretion. Williams v. State, 43

       N.E.3d 578, 581 (Ind. 2015). A trial court abuses its discretion when its ruling

       is either clearly against the logic and effect of the facts before it, or when it

       misinterprets the law. Id. To determine if an evidentiary ruling prejudices a

       defendant, “we assess the probable impact the evidence had upon the jury in

       light of all of the other evidence that was properly presented.” Blount v. State, 22

       N.E.3d 559, 564 (Ind. 2014).


[17]   “Evidence is relevant if: (a) it has any tendency to make a fact more or less

       probable than it would be without the evidence; and (b) the fact is of

       consequence in determining the action.” Ind. Evidence Rule 401. “A trial

       court’s discretion is wide on issues of relevance and unfair prejudice. Snow v.

       State, 77 N.E.3d 173, 176 (Ind. 2017). “In order to be relevant, the evidence at

       issue need only have some tendency, however slight, to make the existence of a

       material fact more or less probable or tend to shed any light upon the guilt or

       innocence of the accused.” Hinkle v. State, 97 N.E.3d 654, 663 (Ind. Ct. App.

       2018) (quoting Smith v. State, 982 N.E.2d 393, 402 (Ind. Ct. App. 2013), trans.

       denied.), trans. denied. This standard for relevancy sets a low bar. Snow, 77

       N.E.3d at 177.


[18]   Isaac’s testimony about the knife that Chaney possessed before stabbing Izaiah

       was relevant because it tended to prove that Chaney had access to a knife before

       he stabbed Izaiah. Even if the knife Chaney used to stab Izaiah was different

       than the knife that Isaac observed, Isaac’s testimony tended to prove that the

       knives were of the same type. “Evidence that a defendant had access to a

       Court of Appeals of Indiana | Memorandum Decision 18A-CR-2792| July 17, 2019   Page 9 of 13
       weapon of the type used in a crime is relevant to a matter at issue . . . .” Pickens

       v. State, 764 N.E.2d 295, 299 (Ind. Ct. App. 2002), trans. denied. Isaac testified

       that the knife he observed was about twelve inches long. Tr. Vol. II at 168. The

       testimony of both Izaiah and Dr. Thomas established that the knife Isaac

       observed was of the same type as the knife Chaney used to stab Izaiah. Izaiah

       testified that Chaney wielded a knife with a blade seven or eight inches long,

       and Dr. Thomas testified that the knife that caused Izaiah’s injuries would have

       to be “significant.” Id. at 34; 122-23. Thus, Isaac’s testimony had some

       tendency to make it probable that Chaney had access to a knife that was of the

       same type that he used to stab Izaiah. See Hinkle, 97 N.E.3d at 663. Chaney

       had the opportunity to challenge the weight the jury should afford this

       testimony, and he broached this issue during his cross-examination of Detective

       Brooks. Tr. Vol. II at 203. See Mateo v. State, 981 N.E.2d 59, 67 (Ind. Ct. App.

       2012 (“In sum, whether the knives were the same ones that were used in the

       stabbings . . . was a question of the fact for the jury ultimately bearing upon the

       weight that was to be assigned to the knives that the police collected and not

       upon whether they were admissible.”), trans. denied.


[19]   Additionally, the probative value of Isaac’s testimony outweighed its potential

       prejudicial impact. Under Indiana Rule of Evidence 403, “relevant evidence

       may be excluded ‘if its probative value is substantially outweighed by the

       danger of . . . unfair prejudice, confusing the issues, misleading the jury, undue

       delay, or needlessly presenting cumulative evidence.’” Snow, 77 N.E.3d at 177

       (quoting Escamilla v. Shiel Sexton Co., 73 N.E.3d 663, 668 (Ind. 2017)). This

       Court of Appeals of Indiana | Memorandum Decision 18A-CR-2792| July 17, 2019   Page 10 of 13
       balancing is committed to the trial court’s discretion. Dunlap v. State, 761

       N.E.2d 837, 842 (Ind. 2002). Here, Isaac’s testimony that Chaney had access

       to the type of knife that he used to stab Izaiah also established that the probative

       value of Isaac’s testimony outweighed its potential prejudicial impact. See

       Thompson v. State, 728 N.E.2d 155, 160 (Ind. 2000) (the possibility of prejudice

       “is clearly outweighed by the probative value of testimony that Thompson had

       access to a weapon of the type used in the murder”).


[20]   In sum, the trial court did not abuse its discretion in admitting Isaac’s testimony

       about Chaney’s knife. Isaac’s testimony was relevant, and its probative value

       outweighed its potential prejudicial impact.


                 III. Testimony About Why Chaney Disliked Izaiah
[21]   Finally, Chaney alleges the trial court abused its discretion in not letting

       Astranah testify about why Chaney disliked Izaiah. On direct examination, the

       State asked Astranah, “Were you made aware that [Chaney] did not like your

       boyfriend, [Izaiah]?” Tr. Vol. II at 74. Astranah said she was aware of this. Id.

       On cross examination, Chaney’s attorney asked Astranah why Chaney did not

       like Izaiah. Id. at 94. The State objected on grounds of relevance, and the trial

       court sustained the objection. Id. at 95. Later, Chaney again broached this

       topic, asking Astranah whether Chaney disliked Izaiah because Isaac had told

       Chaney that Izaiah was mistreating Astranah. Id. at 104-05. Chaney argued

       that the State opened the door to this testimony, but the trial court ruled the




       Court of Appeals of Indiana | Memorandum Decision 18A-CR-2792| July 17, 2019   Page 11 of 13
       testimony was inadmissible because Chaney was asking Astranah to speculate

       about Chaney’s thoughts and also attempting to elicit hearsay. Id. at 104-05.


[22]   We review evidentiary rulings for an abuse of discretion. Williams, 43 N.E.3d

       at 581. A trial court abuses its discretion when its ruling is either clearly against

       the logic and effect of the facts before it, or when it misinterprets the law. Id.

       Here, when Chaney asked Astranah to testify about what Isaac told him,

       Chaney was trying to introduce hearsay. “Hearsay is inadmissible unless these

       rules or other law provides otherwise.” Ind. Evidence Rule 802. Chaney cites

       no exception to the hearsay rule that would allow admission of such testimony.

       Also, when asking Astranah why Chaney disliked Izaiah, Chaney asked

       Astranah to speculate on Chaney’s state of mind. Chaney presented no

       evidence that Astranah had personal knowledge about Chaney’s reasons for

       disliking Izaiah, so the trial court did not abuse its discretion in not allowing

       Astranah to testify about Chaney’s state of mind. See Ind. Evidence Rule 602

       (“A witness may testify to a matter only if evidence is introduced sufficient to

       support a finding that the witness has personal knowledge of the matter.”).

       Finally, the testimony Chaney sought from Astranah was irrelevant as it was of

       no consequence to the matters at issue at trial. See Ind. Evidence Rule 401.

       The reason Chaney disliked Izaiah had no bearing on Chaney’s claim of self-

       defense or any other justification for Chaney’s behavior. The trial court did not

       abuse its discretion by preventing Astranah from testifying about the

       relationship between Chaney and Izaiah.


[23]   Affirmed.

       Court of Appeals of Indiana | Memorandum Decision 18A-CR-2792| July 17, 2019   Page 12 of 13
Vaidik, C.J., and Altice, J., concur.




Court of Appeals of Indiana | Memorandum Decision 18A-CR-2792| July 17, 2019   Page 13 of 13